       Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL RINALDI,                        :
    Petitioner                          :
                                        :            No. 1:21-cv-1363
      v.                                :
                                        :            (Judge Rambo)
WARDEN TIM BETTI,                       :
   Respondent                           :

                              MEMORANDUM

I.    BACKGROUND

      On August 4, 2021, pro se Petitioner Michael Rinaldi (“Petitioner”), who is

currently incarcerated at the Lackawanna County Prison in Scranton, Pennsylvania,

initiated the above-captioned action by filing a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner also paid the requisite filing

fee. (Doc. No. 2.)

      In 1999, following a jury trial in this Court, Petitioner was convicted of the

following four (4) charges: conspiracy to distribute and possess with intent to

distribute in excess of five (5) kilograms of cocaine; distribution and possession with

intent to distribute cocaine; using and carrying firearms during and in relation to

drug trafficking crimes; and possession of firearms by a convicted felon. United

States v. Rinaldi, 447 F.3d 192, 193 (3d Cir. 2006). The Court sentenced Petitioner

to an aggregate sentence of 248 months’ imprisonment. Rinaldi v. Allenwood, 646

F. App’x 202, 203 (3d Cir. 2016). The United States Court of Appeals affirmed
        Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 2 of 6




Petitioner’s convictions and sentence. Id. Petitioner subsequently flied a motion to

vacate pursuant to 28 U.S.C. § 2255, which was denied. Id.

       In his latest § 2241 petition, Petitioner seeks to have his conviction for

violating 18 U.S.C. § 924(c) vacated. (Doc. No. 1 at 1.) He asserts that in United

States v. Nasir, 982 F.3d 144 (3d Cir. 2020), the Third Circuit recently recognized

that “conspiracy and other inchoate crimes do not meet the definition of a drug

trafficking offense.” (Doc. No. 1 at 2.) Petitioner maintains hat because he was

convicted of use of a firearm in relation to a conspiracy offense, the conspiracy no

longer “qualifies as an underlying drug trafficking offense for 924(c) purposes.”

(Id.) As relief, Petitioner requests that his § 924(c) conviction be vacated, and his

term of supervised release1 be modified. (Id.)

II.    DISCUSSION

       Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. § 2254 (2004). The provisions of Rule 4 are applicable to § 2241

petitions under Rule 1(b). See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-59

(M.D. Pa. 1979). Rule 4 provides in pertinent part that “[i]f it plainly appears from


1
  On July 23, 2021, Petitioner was sentenced to a term of 235 months’ incarceration after a jury
attending this Court found him guilty of conspiracy to distribute and possession with intent to
distribute heroin and distribution and possession with intent to distribute cocaine. United States v.
Rinaldi, No. 3:18-cr-279 (M.D. Pa.) (Doc. No. 460). Petitioner is scheduled to appear for a final
hearing regarding revocation of his supervised release on August 10, 2021. United States v.
Rinaldi, No. 3:98-cr-294 (M.D. Pa.) (Doc. No. 747).
                                                 2
       Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 3 of 6




the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.”

      It is well settled that to challenge the validity of a sentence, a federal prisoner

must file a motion to vacate pursuant to 28 U.S.C. § 2255 in the sentencing court,

which is “already familiar with the facts of the case.” See Boumediene v. Bush, 553

U.S. 723, 774-75 (2008); see also Russell v. Martinez, 325 F. App’x 45, 47 (3d Cir.

2009) (noting that “a section 2255 motion filed in the sentencing court is the

presumptive means for a federal prisoner to challenge the validity of a conviction or

sentence”). Conversely, a federal prisoner may challenge the execution of his

sentence, such as the denial or revocation of parole or the loss of good-time credits,

buy filing a petition pursuant to 28 U.S.C. § 2241 in the district court for the federal

judicial district where he is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla,

542 U.S. 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

However, if a petitioner shows “that a § 2255 motion ‘is inadequate or ineffective to

test the legality of his detention,’ . . . [he may] resort to § 2241 to challenge the

validity of the conviction or sentence.” See Brown v. Mendez, 167 F. Supp. 2d 723,

726 (M.D. Pa. 2001); see also 28 U.S.C. § 2255(e); Litterio v. Parker, 369 F.2d 395,

395 (3d Cir. 1966) (“It is firmly established that the remedy available to a federal




                                            3
       Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 4 of 6




prisoner under 2255 is exclusive in the absence of a showing that such remedy ‘is

inadequate or ineffective to test the legality of [the prisoner’s] detention.’”).

      A motion under § 2255 is not “inadequate or ineffective” if the sentencing

court has previously denied relief. See In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). Nor is a § 2255 motion “inadequate or ineffective” merely because the inmate

“is unable to meet the requirements of [28 U.S.C.] § 2244 and § 2255(h), which

require a federal prisoner to obtain preauthorization from the appropriate United

States Court of Appeals before filing a second or subsequent § 2255 motion in the

sentencing court.” See Miller v. United States, No. 3:19-cv-2159, 2020 WL 820334,

at *2 (M.D. Pa. Jan. 9, 2020), report and recommendation adopted, 2020 WL

815777 (M.D. Pa. Feb. 18, 2020). Moreover, “§ 2255 is not inadequate or ineffective

merely because the petitioner cannot satisfy § 2255’s timeliness or other gatekeeping

requirements.” See Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citing

Dorsainvil, 119 F.3d at 251). The Third Circuit:

      permits access to § 2241 when two conditions are satisfied: First, a
      prisoner must assert a “claim of ‘actual innocence’ on the theory that
      ‘he is being detained for conduct that has subsequently been rendered
      non-criminal by an intervening Supreme Court decision’ and [Third
      Circuit] precedent construing an intervening Supreme Court
      decision”—in other words, when there is a change in statutory caselaw
      that applies retroactively in cases on collateral review. And second, the
      prisoner must be “otherwise barred from challenging the legality of the
      conviction under § 2255.” Stated differently, the prisoner has “had no
      earlier opportunity to challenge his conviction for a crime that an
      intervening change in substantive law may negate.”


                                           4
       Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 5 of 6




Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting

Dorsainvil, 119 F.3d at 251). If a petitioner improperly challenges a federal

conviction or sentence under § 2241, the § 2241 petition must be dismissed for lack

of jurisdiction. See Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002).

      As noted supra, Petitioner asserts that, pursuant to the Third Circuit’s recent

decision in Nasir, his § 924(c) conviction must be vacated because the underlying

drug trafficking offense was a conspiracy offense. In Nasir, the Third Circuit, inter

alia, concluded that inchoate crimes, such as attempts and conspiracies, do not

qualify as predicate offenses for purposes of the career offender provision of the

United States Sentencing Guidelines. Nasir, 982 F.3d at 156-60. As an initial

matter, the Court has not located any case law applying Nasir to § 924(c) convictions

relating to underlying drug trafficking offenses involving attempts or conspiracies.

Section 924(c) provides for a consecutive term of imprisonment for using and

carrying a firearm in relation to “any . . . drug trafficking crime . . . for which the

person may be prosecuted in a court of the United States.” 18 U.S.C. § 924(c)(1)(A).

Petitioner’s conviction for conspiracy to distribute and possess with intent to

distribute in excess of five (5) kilograms of cocaine certainly qualifies as such an

offense.

      Upon review of Petitioner’s § 2241 petition, the Court concludes that

Petitioner has not met his burden of demonstrating that a motion under § 2255 is


                                          5
       Case 1:21-cv-01363-SHR-EB Document 5 Filed 08/10/21 Page 6 of 6




inadequate or ineffective to challenge the legality of his detention. Moreover,

Petitioner’s claim is not premised on any intervening change in substantive law that

would negate the criminal nature of his conduct so that his conviction is no longer

valid. Petitioner, therefore, may not rely upon § 2241 to raise his claim that his

conviction pursuant to § 924(c) is invalid under Nasir. Thus, the Court will dismiss

Petitioner’s § 2241 petition for lack of jurisdiction.

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be dismissed for lack of jurisdiction

without prejudice to Petitioner’s right to file a § 2255 motion in the sentencing court,

subject to the pre-authorization requirements set forth in 28 U.S.C. §§ 2244 and

2255(h), as they may apply. Because Petitioner is not detained because of a process

issued by a state court and the petition is not brought pursuant to § 2255, no action

by this Court with respect to a certificate of appealability is necessary.          An

appropriate Order follows.



                                        s/ Sylvia H. Rambo
                                        United States District Judge

Dated: August 10, 2021




                                           6
